Case 1:20-mc-00212-AJN Document 38-13 Filed 06/26/20 Page 1 of 25




                      EXHIBIT 13
                                  The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN Document 38-13    Filed 06/26/20 Page 2 of 25

       210
       Three Rivers DC v Bank of England (No 4) (CA)                              [2003] 1 WLR


                                               Court of Appeal                                     A

              *Three Rivers District Council and others v Governor and
                      Company of the Bank of England (No 4)
                                         [2002] EWCA Civ 1182
       2002 July 15, 16;                         Lord Phillips of Worth Matravers MR, Chadwick     B
            Aug 7                                                                  and Keene LJJ

       Practice Ñ Discovery Ñ Third party Ñ Classes of documents Ñ Action alleging
          misfeasance in public o±ce in respect of defendantÕs supervision of bank Ñ
          Application for disclosure against non-party of documents produced for inquiry
          Ñ Whether documents ÔÔlikelyÕÕ to support applicantsÕ case Ñ Whether
          documents in control of non-party Ñ CPR rr 31.8, 31.17                                   C

           Prior to its collapse in 1991, BCCI carried on business in the United Kingdom as a
       deposit taker under a licence from the Bank of England. Following its collapse, an
       inquiry into the supervision of BCCI under the Banking Acts was conducted by
       Bingham LJ, who submitted his report to the Chancellor of the Exchequer and the
       Bank in July 1992. The documents provided to or generated by the inquiry were
       stored in an archive. In 1992 the claimants, who were former depositors in BCCI,            D
       commenced proceedings alleging misfeasance in public o±ce by o±cials of the Bank.
       Much of the claimantsÕ pleaded case was based on material from the Bingham report.
       After the House of Lords in interlocutory proceedings had established the test to be
       applied in determining whether there had been misfeasance in public o±ce and had
       ordered that the claim should be allowed to proceed to trial, the claimants applied for
       discovery of documents contained in the Bingham archive, under CPR r 31.171,
       against HM Treasury and other non-parties to the action. Disclosure was sought of
                                                                                                   E
       documents or classes of documents listed in a schedule. A second application was
       made against the Bank of England under rule 31.12 for speciÞc disclosure of material
       in the archive on the basis that the archive was in the control of the Bank within
       rule 31.8. The Treasury accepted for the purposes of the Þrst application that the
       documents sought were in its control for the purposes of rule 31.8 but contended,
       inter alia, that the threshold conditions imposed by rule 31.17(3)(a) were not met.
       On hearing both applications, the judge declared that the requirements of
       rule 31.17(3)(a) were satisÞed in respect of the scheduled material, but that the Bank      F
       did not have control of the archive within rule 31.8 and was under no obligation to
       disclose its contents to the claimants under rules 31.6 or 31.12.
           On appeals by the Treasury against the declaration that the requirements of
       rule 31.17(3)(a) were satisÞed, and by the claimants against the declarations in
       relation to the BankÑ
           Held, dismissing both appeals, (1) that, in determining under CPR r 31.17(3)(a)
       whether the documents to be disclosed by a non-party were ÔÔlikelyÕÕ to support the         G
       applicantÕs case or adversely a­ect that of another party, the test to be applied by the
       court would be satisÞed where the documents ÔÔmight wellÕÕ support or adversely
       a­ect a partyÕs case; that the word ÔÔlikelyÕÕ took its meaning from its context and,
       where the context was a jurisdictional threshold to the exercise of a discretionary
       power, a modest threshold of probability was su±cient and it was not necessary to
       show that the disclosure was more probable than not to support or adversely a­ect a
       partyÕs case; that where the disclosure sought was of a class of documents the              H
       threshold test had to be applied to each document in the class; that the test would not
       be satisÞed if there were documents within the class which were not relevant to any
       issue within the proceedings, but could be satisÞed by critical examination of each
          1
              CPR rr 31.8 and 31.17: see post, para 4.
      The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN             Document 38-13 Filed 06/26/20 Page 3 of 25

                                                                                           211
        [2003] 1 WLR                          Three Rivers DC v Bank of England (No 4) (CA)


    A   sub-class without requiring individual scrutiny of each document; that in the very
        unusual circumstances of the case the claimants were not required to demonstrate
        precisely how each and every document or class of documents of which they sought
        disclosure would support their case or damage that of the Bank; and that the judge
        had directed himself correctly as to the threshold condition required by
        rule 31.17(3)(a) and had been entitled on the evidence to conclude that the condition
        was satisÞed ( post, paras 17Ð18, 22, 32Ð33, 36, 38Ð40, 43Ð45, 52).
    B        Black v Sumitomo Corpn [2002] 1 WLR 1562, CA applied.
            (2) That, although it was di±cult to determine where ownership of the archive
        lay, the question to be determined under CPR r 31.8 was whether the Bank, which
        had never had physical possession of the archive, had a present right to possession or
        to inspect and take copies; and that since the Bank plainly had neither of those rights
        it was not in control of the archive and therefore could not be required to disclose the
        archive to the claimants ( post, paras 47, 50Ð52).
    C       Decision of Tomlinson J [2002] EWHC 1118 (Comm) a±rmed.

        The following cases are referred to in the judgment of the court:
        American Home Products Corpn v Novartis Pharmaceuticals UK Ltd (unreported)
            18 December 2000, Laddie J; [2001] EWCA Civ 165; [2001] FSR 784, CA
        Black v Sumitomo Corpn [2001] EWCA Civ 1819; [2002] 1 WLR 1562, CA
        Cie Financire et Commerciale du PaciÞque v Peruvian Guano Co (1882) 11 QBD
    D       55, CA
        Consumer and Industrial Press Ltd, In re [1988] BCLC 177
        Harris Simons Construction Ltd, In re [1989] 1 WLR 368
        Howglen Ltd, In re [2001] 1 All ER 376
        Panayiotou v Sony Music Entertainment (UK) Ltd [1994] Ch 142; [1994] 2 WLR
            241; [1994] 1 All ER 755
        Primlaks (UK) Ltd, In re (1989) 5 BCC 710
    E   SCL Building Services Ltd, In re (1989) 5 BCC 746
        Swain v Hillman [2001] 1 All ER 91, CA
        Tanfern Ltd v Cameron-MacDonald (Practice Note) [2000] 1 WLR 1311; [2000]
            2 All ER 801, CA
        Three Rivers District Council v Bank of England (No 3) [2001] UKHL 16; [2001]
            2 All ER 513, HL(E)
        Three Rivers District Council v Governor and Company of the Bank of England
    F       (No 3) [2000] 2 WLR 1220; [2000] 3 All ER 1, HL(E)
        WakeÞeld v Outhwaite [1990] 2 LloydÕs Rep 157

        The following additional cases were cited in argument:
        Anselm v Anselm (unreported) 15 December 1999, Neuberger J
        Clark v Ardington Electrical Services [2001] EWCA Civ 585, CA
        Continental Reinsurance Corpn (UK) Ltd v Pine Top Insurance Ltd [1986] 1 LloydÕs
    G       Rep 8, Staughton J and CA
        Lonrho Ltd v Shell Petroleum Co Ltd [1980] 1 WLR 627, HL(E)
        Lyle v Chipchase (unreported) 26 February 1998; Court of Appeal (Civil Division)
            Transcript No 348 of 1998, CA
        Macmillan Inc v Bishopsgate Investment Trust plc [1993] 1 WLR 1372; [1993] 4 All
            ER 998, CA
        Pride Valley Foods Ltd v Hall & Partners (Contract Management) Ltd (unreported)
    H       8 May 2002, Judge Toulmin QC
        R v Chief Constable of West Midlands Police, Ex p Wiley [1995] 1 AC 274; [1994]
            3 WLR 433; [1994] 3 All ER 420, HL(E)
        Rowbotham Baxter Ltd, In re [1990] BCC 113
        Science Research Council v Nass [1980] AC 1028; [1979] 3 WLR 762; [1979] 3 All
            ER 673, HL(E)
                                  The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN Document 38-13    Filed 06/26/20 Page 4 of 25

       212
       Three Rivers DC v Bank of England (No 4) (CA)                         [2003] 1 WLR


       Wallace Smith Trust Co Ltd v Deloitte Haskins & Sells [1997] 1 WLR 257; [1996]         A
          4 All ER 403, CA

       The following additional cases, although not cited in argument, were referred to in
       the skeleton arguments:
       Davies (Joy Rosalie) v Eli Lilly & Co [1987] 1 WLR 428; [1987] 1 All ER 801, CA
       Harrison v Bloom Camillin The Independant, 28 June 1999
       Soden v Burns [1996] 1 WLR 1512; [1996] 3 All ER 967                                   B
       Sunderland Steamship P and I Association v Gatoil International Inc [1988] 1 LloydÕs
           Rep 180
       Woolgar v Chief Constable of Sussex Police [2000] 1 WLR 25; [1999] 3 All ER 604,
           CA

       APPEALS from Tomlinson J
          By an application notice dated 12 March 2002 the claimants, Three                   C
       Rivers District Council and some 6,000 other creditors of the Bank of Credit
       and Commerce International SA (ÔÔBCCIÕÕ) and the Bank of Credit and
       Commerce International SA (in liquidation), applied under CPR r 31.17
       against HM Treasury and other non-parties to the claimantsÕ action against
       the Bank of England (ÔÔthe BankÕÕ), and by application notice dated 21 March
       2002 under rule 31.12 against the Bank itself, for disclosure of ÔÔthe Bingham
                                                                                              D
       archiveÕÕ, the body of material assembled by Bingham LJ during the course of
       the inquiry, held at the Public Record O±ce, into the BankÕs supervision of
       BCCI. At the hearing before Tomlinson J the claimants pursued a more
       limited request for disclosure from the archive, namely of certain documents
       and classes of documents set out in a schedule. By order of 31 May 2002
       [2002] EWHC 1118 (Comm) Tomlinson J declared (1) that the archive was
       not in the control of the Bank within the meaning of rule 31.8; (2) that the           E
       Bank was under no obligation to disclose the archive to the claimants
       pursuant to rules 31.6 or 31.12; and (3) that the requirements of
       rule 31.17(3)(a) were satisÞed in respect of the scheduled material.
          By an appellantÕs notice dated 14 June 2002 the claimants appealed
       against the judgeÕs Þrst two declarations on the grounds, inter alia, that the
       Bingham archive was within the control of the Bank within the meaning of
                                                                                              F
       rule 31.8 and the Bank was under an obligation to disclose the Bingham
       archive to the claimants or, in the alternative, that the decision of
       Tomlinson J was unjust because of a serious procedural or other irregularity
       in the proceedings, in that the judge did not decide who had control of the
       Bingham archive.
          By an appellantÕs notice dated 14 June 2002 the Treasury appealed
       against the judgeÕs third declaration on, inter alia, the following grounds.           G
       (1) On a proper construction of rule 31.17 the claimants were required to
       satisfy the court on evidence in respect of each document or class of
       documents that that document or class of documents was likely to support
       the case of the claimant or adversely a­ect the case of the defendant. (2) The
       judge was wrong to hold that the claimants had satisÞed the jurisdictional
       requirements of rule 31.17(3)(a) simply by identifying a class of documents
                                                                                              H
       su±ciently connected with the subject matter of the dispute capable of
       advancing their argument or damaging the counter-argument,
       characterising the Bingham archive as a whole. (3) The judge was wrong so
       to hold because it would be contrary to the purpose and proper construction
       of rule 31.17 for its jurisdictional requirements to be capable of being
      The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN             Document 38-13 Filed 06/26/20 Page 5 of 25

                                                                                      213
        [2003] 1 WLR                       Three Rivers DC v Bank of England (No 4) (CA)


    A   satisÞed by characterising an extensive and varied body of materials, the
        Bingham archive, which constituted 708 Þles, as a ÔÔclassÕÕ of documents.
        (4) There was no evidence before the court to show that such a class of
        documents was likely to support the case of the claimants or adversely a­ect
        the case of the Bank, and accordingly the judge should not have been
        satisÞed in that regard. (5) The judge should have held that the word
        ÔÔlikelyÕÕ bore its usual English meaning, or bore the meaning ÔÔmore probable
    B
        than notÕÕ. He was wrong to hold that for the purposes of rule 31.17(3)(a) it
        meant only ÔÔmay wellÕÕ. In any event he should not have been satisÞed that
        the claimants had fulÞlled even the lower ÔÔmay wellÕÕ test in respect of any
        particular document or class of documents. (6) The judge was wrong to
        treat the present case as exceptional, since such questions were relevant to
        discretion rather than jurisdiction. (7) The e­ect of the judgeÕs decision on
    C   jurisdiction was to place a greater burden on a non-party to give disclosure
        under rule 31.17 than could be placed on a party to litigation. (8) The judge
        failed to apply the Court of AppealÕs decision in American Home Products
        Corpn v Novartis Pharmaceuticals UK Ltd [2001] FSR 784 and Pumfrey JÕs
        decision in In re Howglen Ltd [2001] 1 All ER 376.
            By a respondentÕs notice Þled on 28 June 2002 the Bank appealed against
        the judgeÕs declaration that the requirements of rule 31.17(3)(a) were
    D
        satisÞed in respect of the scheduled material and his failure to dismiss the
        claimantsÕ application under rule 31.17, on the grounds that (1) the judge
        was wrong to hold that the claimants had satisÞed the jurisdictional
        requirement for non-party disclosure in rule 31.17(3)(a); (2) the judge
        ought to have dismissed the claimantsÕ application under rule 31.17 on the
        grounds that the jurisdictional requirements for non-party disclosure in
    E   rule 31.17(3)(b) were not satisÞed, and/or that, in the exercise of his
        discretion, the application did not satisfy the overriding objective in
        rule 1.1(1) of doing justice between the parties and because of the likely
        e­ect on the trial timetable of making such an order.
            The facts are stated in the judgment of the court.
           Charles Hollander QC and Sarah Lee for the Treasury.
    F      Nicholas Stadlen QC, Bankim Thanki and Ben Valentin for the Bank.
           Gordon Pollock QC, David Mildon QC and Barry Isaacs for the
        claimants.
                                                                        Cur adv vult

          7 August. CHADWICK LJ handed down the following judgment of the
    G   court.
           1 For some 19 years prior to its collapse in July 1991, Bank of Credit
        and Commerce International SA (ÔÔBCCIÕÕ) carried on business in the United
        Kingdom as a deposit taker. From June 1980 it did so under a licence
        granted by the Bank of England (ÔÔthe BankÕÕ) pursuant to section 3(2) of the
        Banking Act 1979. The widespread concern in the Þnancial communityÑ
    H
        and, more generally, amongst those members of the public who were
        depositorsÑas to the circumstances in which senior employees of BCCI had
        been able to perpetrate what was perceived as fraud on a vast scale led,
        within a very short time of its collapse, to the setting up of an inquiry into the
        supervision of BCCI under the Banking Acts. Bingham LJ was appointed to
                                  The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN Document 38-13    Filed 06/26/20 Page 6 of 25

       214
       Three Rivers DC v Bank of England (No 4) (CA)                      [2003] 1 WLR


       conduct that inquiry. He submitted his report Inquiry into the Supervision          A
       of the Bank of Credit and Commerce International (ÔÔthe Bingham reportÕÕ)
       to the Chancellor of the Exchequer and the Governor of the Bank in July
       1992. The reportÑbut not the eight appendices to the reportÑwere
       published in October 1992 as HC Paper (1992Ð93) No 198.
          2 These proceedings were commenced in May 1993. The claimants are
       former depositors in BCCI. The claim includes allegations of misfeasance in
                                                                                           B
       public o±ce by o±cials of the Bank. Much of the claimantsÕ pleaded case is,
       necessarily, based upon material taken from the Bingham report. As Lord
       Hope of Craighead observed, on the second of the two occasions on which
       interlocutory appeals have been before the House of Lords, in Three Rivers
       District Council v Bank of England (No 3) [2001] 2 All ER 513, 544,
       para 98:
                                                                                           C
            ÔÔThe present case is, as everyone concerned with it has recognised, one
         of a quite exceptional character. The issues of fact which the claimants
         seek to raise are highly complex. They relate to matters in which they
         were not directly involved, as they were third parties to the system of
         regulation which was set up to protect them. They involve meetings and
         discussions between many parties at which they were not represented and
         they extend, through no fault of theirs, over a very long period.ÕÕ               D

       The procedural history of the action so far is fully set out in the speech of
       Lord Hope to which we have just referred. It is unnecessary to rehearse that
       history in this judgment. It is su±cient to note that, in the Þrst interlocutory
       appeal, Three Rivers District Council v Governor and Company of the Bank
       of England (No 3) [2000] 2 WLR 1220, the House of Lords established the
       test to be applied in determining whether there has been misfeasance in             E
       public o±ce; and, in the second appeal [2001] 2 All ER 513, held (Lord
       Hobhouse of Woodborough and Lord Millett dissenting) that the claim in
       respect of misfeasance in public o±ce should proceed to trial.
          3 In the course of his speech in the second appeal, after pointing out that
       the claimants had not had the beneÞt of discovery of documents or the
       obtaining of answers to interrogatories, Lord Hope observed [2001] 2 All
                                                                                           F
       ER 513, 523, para 30:
            ÔÔThe assumption can properly be made at this stage that the narrative
         which the [Bingham] report contains will in due course be capable of
         being established by evidence once the claimants have obtained access to
         the relevant documents.ÕÕ
       And, at p 524, para 32:                                                             G
            ÔÔIt can, as I have said, be assumed that if the claim is not struck out the
         claimants will in due course have access to the evidence which provides
         the source material for that narrative, and that that evidence will be
         capable of being led by them at the trial.ÕÕ
       Lord Steyn, at p 517, para 6, said that he did not share the conÞdence of the
                                                                                           H
       judge and the Court of Appeal that discovery and cross-examination would
       not produce signiÞcant materials assisting the claimants. This, he thought,
       was a case which should be examined and tested with the procedural
       advantages of a fair and public trial; and was a case in which the judge ÔÔwill
       wish to proceed to trial with due despatch and a minimum of technical
      The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN             Document 38-13 Filed 06/26/20 Page 7 of 25

                                                                                     215
        [2003] 1 WLR                      Three Rivers DC v Bank of England (No 4) (CA)


    A   interlocutory hearingsÕÕ: see p 517, para 8. Lord Hutton expressed similar
        views, at pp 563 and 564, paras 147 and 151.

        The applications for disclosure
           4 It is against that background that the claimants made the applications
        for disclosure of documents with which we are now concerned. They are
    B   made, respectively, under CPR rr 31.12 and 31.17. It is convenient to set out
        the relevant provisions in those rules:
             ÔÔ31.12(1) The court may make an order for speciÞc disclosure or
          speciÞc inspection.
             ÔÔ(2) An order for speciÞc disclosure is an order that a party must do
          one or more of the following thingsÑ(a) disclose documents or classes of
    C     documents speciÞed in the order . . .ÕÕ
             ÔÔ31.17(1) This rule applies where an application is made to the court
          under any Act for disclosure by a person who is not a party to the
          proceedings.
             ÔÔ(2) The application must be supported by evidence.
             ÔÔ(3) The court may make an order under this rule only whereÑ(a) the
    D     documents of which disclosure is sought are likely to support the case of
          the applicant or adversely a­ect the case of one of the other parties to the
          proceedings; and (b) disclosure is necessary in order to dispose fairly of
          the claim or to save costs.
             ÔÔ(4) An order under this rule mustÑ(a) specify the documents or the
          classes of documents which the respondent must disclose . . .ÕÕ
    E   Each of those rules must be read in conjunction with rule 31.8, which
        provides:
             ÔÔ(1) A partyÕs duty to disclose documents is limited to documents
          which are or have been in his control.
             ÔÔ(2) For this purpose a party has or has had a document in his control
          ifÑ(a) it is or was in his physical possession; (b) he has or has had a right
    F     to possession of it; or (c) he has or has had a right to inspect or take copies
          of it.ÕÕ
        And it must be kept in mind that disclosure is not sought as an end in itself.
        The object of disclosure (at least in this case) is to enable the claimants to
        inspect the documents disclosed. In that context, the provisions of
        rule 31.3(1) are relevant:
    G
             ÔÔA party to whom a document has been disclosed has a right to inspect
          that document except whereÑ(a) the document is no longer in the control
          of the party who disclosed it; (b) the party disclosing the document has a
          right or a duty to withhold inspection of it . . .ÕÕ
           5 The Þrst (in time) of the applications with which we are now
    H   concerned was issued on 12 March 2002. Those named as respondents
        included HM Treasury. The claimants sought an order against the Treasury,
        pursuant to rule 31.17, for disclosure of the documents or classes of
        documents listed in a schedule to the application. Put shortly, those are
        documents provided to, or generated by, Bingham LJ in the course of his
                                  The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN Document 38-13    Filed 06/26/20 Page 8 of 25

       216
       Three Rivers DC v Bank of England (No 4) (CA)                     [2003] 1 WLR


       inquiry. The second application was issued on 21 March 2002. It sought an          A
       order against the Bank, pursuant to rule 31.12, for speciÞc disclosure of
           ÔÔthe evidence and other material obtained and produced by and on
         behalf of Bingham LJ and the inquiry team (including the secretariat)
         during the course of the Bingham Inquiry into the supervision of
         BCCI from 1991 to 1992 (Ôthe archiveÕ).ÕÕ
                                                                                          B
          6 It is obviousÑand not in disputeÑthat the documents sought from
       the Bank must include the documents sought from the Treasury. In those
       circumstances it is obvious, also, that if and in so far as the documents
       sought are now in the control of the BankÑso that success on the second
       application leads to inspection of those documents by the claimantsÑthe
       Þrst application is misconceivedÑbecause disclosure of those documents by
       the Treasury could not be necessary to dispose fairly of the claim or to save      C
       costs: see paragraph (b) of rule 31.17(3).
          7 The applications were heard by Tomlinson J over three days in May
       2002. He handed down his written judgment on 31 May 2002. He directed
       himselfÑcorrectly, in our viewÑthat the Þrst question which he had to
       decide was whether the Bank had a right to possession, or a right to inspect
       and take copies, of the material described in the second application as the        D
       archive. He held that the Bank did not have that right. The order which he
       made on 31 May 2002 contains declarations which reßect that decision. He
       declared (1) that the archive is not in the control of the Bank within the
       meaning of rule 31.8 and (2) that the Bank is under no obligation to disclose
       the archive to the claimants pursuant to rule 31.6 or 31.12. The claimants
       appeal to this court against those declarations.
                                                                                          E
          8 The judgeÕs conclusion on that question made it necessary for him to
       address the application of 12 March 2002Ñthat is, the application for an
       order under rule 31.17 against the Treasury. He recorded that it was
       common ground thatÑif he were satisÞed that the threshold conditions in
       paragraph (3) were metÑhe could not make an order for disclosure because
       questions of conÞdentiality and public interest immunity would remain to be
       investigated. Plainly, those are questions which are likely to arise under         F
       rule 31.3(1)(b) on any request to inspect the material of which disclosure is
       sought in this case; and there would be little or no purpose in an order for
       disclosure under rule 31.17 if the documents disclosed could not be
       inspected.
          9 For that reasonÑif for no otherÑit seemed to us that the judge was
       correct, also, to take the view that he could not reach a conclusion in relation   G
       to threshold condition (b) of rule 31.17(3). As he put it at paragraph 82 of
       his written judgment:
            ÔÔObviously I could not at this stage consider and I am not asked to
         consider the requirement under rule 31.17(3)(b) that disclosure be
         necessary in order to dispose fairly of the claim. That will involve
         amongst other things consideration of conÞdentiality and [public interest        H
         immunity]. There also remains for consideration the question whether
         the courtÕs discretion should be exercised in the applicantÕs favour.ÕÕ
       The Bank sought to challenge the judgeÕs refusal to dismiss the application of
       12 March 2002 on the ground that threshold condition (b) was not metÑ
      The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN             Document 38-13 Filed 06/26/20 Page 9 of 25

                                                                                    217
        [2003] 1 WLR                       Three Rivers DC v Bank of England (No 4) (CA)


    A   alternatively as a matter of discretionÑbut we declined to entertain an
        appeal on those grounds.
           10 The judge conÞned his consideration of the application of 12 March
        2002 to the question whether threshold condition (a) of rule 31.17 was met.
        He held that it was. In expressing his conclusion, the judge said, at the Þrst
        of two paragraphs numbered 81 in his judgment:
    B        ÔÔMy conclusion is that in the very unusual circumstances of this case
          the claimants are not required, in order to satisfy CPR r 31.17(3)(a), to
          make a detailed application identifying each and every document or class
          of documents of which they seek disclosure from the archive
          demonstrating in relation to each such document or class of documents
          how precisely it will support their case or damage that of the Bank. By the
    C
          same token the claimants are not required to eliminate the possibility that
          the documents of which they seek disclosure might include some which
          on inspection have no probative value in the case. Given the nature of the
          archive that would be an entirely pointless, time-consuming and
          expensive exercise, and in my judgment the authorities to which I have
          referred show that I am not required to interpret rule 31.17 in a manner
          which brings about what would be, in the special circumstances of this
    D     case, an absurd and very undesirable situation.ÕÕ
        The Treasury appeals against the declaration, made in paragraph (3) of the
        order of 31 May 2002, that the requirements of rule 31.17(3)(a) are satisÞed
        in respect of the material identiÞed in the schedules to that order (ÔÔthe
        scheduled materialÕÕ).

    E   The appeals to this court
           11 There are, therefore, two appeals before this court: (i) the TreasuryÕs
        appeal (2002/1276) from the declaration that the requirements of
        rule 31.17(3)(a) are satisÞed in respect of the scheduled material; and (ii) the
        claimantsÕ appeal (2002/1280) from the declaration that the archive is not in
        the control of the Bank and the consequential declaration that the Bank is
    F   under no obligation to disclose the archive to the claimants. It is convenient
        to consider the appeals in that order; although this inverts the logical
        sequence adopted by the judge. The reason is that it was made clear to us by
        Mr Pollock, on behalf of the claimants, thatÑif the TreasuryÕs appeal were
        dismissedÑhis clients would be content to pursue their objectives of
        disclosure and inspection under the application of 12 March 2002; and that
    G
        he would not be pressing for a reversal of the judgeÕs decision that the Bank
        was not in control of the archive.

        The TreasuryÕs appeal
           12 The material described in the schedule to the application of
        12 March 2002Ñso far as it now existsÑis now held at the Public Records
        O±ce in Kew. The Treasury are content to accept, for the purposes of the
    H
        application, thatÑwhatever the true legal analysis of the circumstances in
        which that material was transferred to the Public Records O±ce in or about
        1993 (following the completion of the inquiry)Ñthe documents of which
        disclosure is sought are in its control within the meaning of rule 31.8. As the
        judge put it at paragraph 14: ÔÔIt is evident that whether de facto or de jure
                                   The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN Document 38-13    Filed 06/26/20 Page 10 of 25

       218
       Three Rivers DC v Bank of England (No 4) (CA)                     [2003] 1 WLR


       HM Treasury have the power to decide who may or may not inspect the                A
       archive and who may or may not have physical possession of it.ÕÕ The
       Treasury opposes the order sought, Þrst, on the ground that the threshold
       condition imposed by paragraph (a) of rule 31.17(3) is not metÑthat is to
       say, that it has not been established by evidence that the documents of which
       disclosure is sought ÔÔare likely to support the case of the applicant or
       adversely a­ect the case of [the Bank]ÕÕÑand, second, on the ground that, in
                                                                                          B
       any event, disclosure has not been shown to be ÔÔnecessary in order to dispose
       fairly of the claim or to save costsÕÕ: see sub-paragraph (b) of that paragraph.
       As we have already indicated, we are not concerned with the second of those
       grounds on this appeal.
          13 The Þrst part of the schedule to the application notice of 12 March
       2002 comprised a list of 138 documents or classes of documents cross-
       referenced to numbered paragraphs in, it seems, appendix 2 to the Bingham          C
       report. Appendix 2 to the report contained a description of the role of the
       Treasury in relation to the supervision of BCCI and had been disclosed by
       the Bank to the claimants in December 2001. The second part of the
       schedule was headed ÔÔThe Bingham Inquiry ArchiveÕÕ. It sought, in relation
       to each of the individuals and entities listed in annex 1 to the Bingham
       report, (a) any witness or other statements, (b) any written proof of
                                                                                          D
       evidence, (c) any transcript of oral evidence and (d) any other document or
       documents recording the evidence, observations or written material
       provided, in each case, to the inquiry by or on behalf of that individual or
       entity; and any other material obtained and produced by or on behalf of
       Bingham LJ during the course of the inquiry. Annex 1 to the Bingham
       reportÑa copy of which was attached to the applicationÑcontains a list of
       those ÔÔwho gave evidence to, or made observations relevant to the terms of        E
       reference of, the inquiry; or otherwise provided written material to the
       inquiryÕÕ. The list includes 79 individuals who gave evidence, made
       observations or provided written material on their own account, a further
       74 individuals who did so on behalf of 11 institutions or entities (including
       12 o±cials from the Bank, eight members of the Board of Banking
       Supervision and 32 former ministers and o±cials from the Treasury) and a
                                                                                          F
       further 46 institutions or entities who made observations or provided
       written material, but who did not do so through named individuals. It can
       be seen, therefore, that the application, as made, was wide ranging.
          14 The extent of the disclosure sought on the application of 12 March
       2002 was reduced, substantially, in the course of the hearing before the
       judge. The claimants were content to identify those named in annex 1 to the
       Bingham report who were said to be ÔÔof prime importance at presentÕÕ; and,        G
       without formally abandoning the application for disclosure of material
       provided by others named in that list, pursued the application on that basis.
       This exercise in ÔÔpruningÕÕ had the e­ect of reducing the number of
       individuals providing material on their own account to 17 and the total
       number of entities or institutions to 37. It seems, also, that the applicants
       did not press for disclosure of the documents identiÞed in the Þrst part of the
                                                                                          H
       schedule to the application notice of 12 March 2002Ñsave to the extent that
       those documents would be found in material provided by those named in the
       ÔÔprunedÕÕ annex 1.
          15 The scheduled materialÑidentiÞed in the schedules to the order of
       31 May 2002Ñis derived from the pruned version of ÔÔThe Bingham Inquiry
       The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN              Document 38-13 Filed 06/26/20 Page 11 of 25

                                                                                        219
         [2003] 1 WLR                        Three Rivers DC v Bank of England (No 4) (CA)


    A    ArchiveÕÕ which had formed the second part of the schedule to the
         application of 12 March 2002. Schedule 1 to the order comprises the names
         of those identiÞed as ÔÔof prime importance at presentÕÕ in the course of the
         hearing before the judge, with the omission (i) of the Bank and its o±cials
         and (ii) of one individual, Mr S A Hussein. Schedule 2 to the order of 31 May
         2002 is in these terms:
     B         ÔÔIn respect of each person or entity (Ôthe witnessÕ) identiÞed at
            Schedule 1: (1) documents provided by the witness to the inquiry;
            (2) submissions and observations of the witness; (3) witness statements
            and proofs of evidence of the witness; (4) transcripts of the witnessÕs
            evidence; (5) witness bundle used when Bingham LJ interviewed the
            witness; and (6) post-interview correspondence in respect of the witness.
    C       Provided that nothing herein shall require production of ÔMaxwellisationÕ
            drafts or responses to ÔMaxwellisationÕ drafts and that the claimants are
            at liberty to proceed with their applications against the non-parties in
            relation thereto.ÕÕ
         It is relevant to note that, of those listed in schedule 1 to the order, oral
         evidence was given only by members of the Board of Banking Supervision
    D    (six), commissioners or o±cials of HM Customs and Excise (four),
         ministers or o±cials of HM Treasury (12) and partners or employees of
         Price Waterhouse (six). It is only in relation to those 28 witnesses that
         there can be expected to be transcripts of evidence.                  A further
         12 individuals were seen informally. It is, perhaps, possible that in relation
         to those 12 individualsÑin addition to the individuals who gave oral
     E
         evidenceÑthere may be something in the nature of a ÔÔwitness bundleÕÕ and
         there may be ÔÔpost interview correspondenceÕÕ; but it is, we think, clear
         that, in relation to the other individuals and entities named in schedule 1 to
         the order, the scheduled material is likely to be conÞned to documents
         within category 1 (documents provided by the witness to the inquiry) or
         category 2 (submissions and observations of the witness) in schedule 2 to
         the order.
     F       16 The grounds upon which Mr Hollander, on behalf of the Treasury,
         submitted that the judge had been wrong to reach the conclusion that the
         threshold condition in paragraph (a) of rule 31.17(3) was satisÞedÑas
         developed in argument in this courtÑmay, we think, fairly be considered
         under two main heads. First, that the judge failed to direct himself correctly
         in relation to the requirement that the only documents which a person who is
    G    not party to the proceedings can be ordered to disclose are documents ÔÔlikely
         to support the case of the applicant or adversely a­ect the case of one of the
         other parties to the proceedingsÕÕ, in that (i) he failed to give to the word
         ÔÔlikelyÕÕ the meaning ÔÔmore probable than notÕÕ which (it is said) that word
         should bear in that context and (ii) he failed to appreciate that the test ÔÔlikely
         to support . . . or adversely a­ectÕÕ had to be applied to each individual
         document or (if the documents were to be described as a class) to each
    H
         document in the class. Second, that the judge failed to recognise that the
         e­ect of rule 31.17(2) is to require the applicant to adduce evidence of the
         matters on which he relies to establish that the threshold condition in
         rule 31.17(3)(a) is met. In the present case, it is said, the claimants made no
         attempt to adduce evidence of the matters on which they relied.
                                   The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN Document 38-13    Filed 06/26/20 Page 12 of 25

       220
       Three Rivers DC v Bank of England (No 4) (CA)                      [2003] 1 WLR


       The need for evidence                                                               A
          17 It is, we think, convenient to address the second of those criticisms
       before turning to examine what rule 31.17(3)(a) requires. It is plain that an
       application for an order for disclosure under rule 31.17 must be supported
       by evidenceÑparagraph (2) so provides. And it is plain that there was, at the
       least, formal compliance with that requirementÑsee paragraph 3(a) of the
       witness statement (his fourth) made by Mr Christopher Grierson, a partner           B
       in Lovells (the claimantsÕ solicitors), on 8 March 2002. It is plain, also, from
       paragraphs 6, 13 and 14, and 48 of that witness statement, that the
       claimants were relying on the Bingham report and its appendices. The judge
       appreciated that. He said at paragraph 64 of his judgment:
             ÔÔThe claimants accept that they could go away and devise long and
          detailed targeted requests for documents and passages in transcripts of          C
          evidence based upon references thereto in the report or based on
          references to meetings likely to have generated memoranda or references
          to the evidence of those who are identiÞed as having given it to the
          inquiry. They submit however that that exercise would be extremely
          time-consuming and costly and it is, they submit, unnecessary.ÕÕ
                                                                                           D
       The judge accepted that submission when he said, in the passage which we
       have set out earlier in this judgment that, in the very unusual circumstances
       of this case, the claimants were not required to demonstrate precisely how
       each and every document or class of documents of which they sought
       disclosure would support their case or damage that of the Bank.
          18 In our view, the judge was entitled to approach the matter on that
       basis. The judge had been concerned with this litigation for some time. He          E
       should be taken to have a comprehensive and detailed knowledge of the
       issues. We were told that the judge had read the Bingham report; and that he
       had read, or had the opportunity to read, the relevant appendices. It is, we
       think, fanciful to suggest that the Bingham report was not ÔÔin evidenceÕÕ,
       notwithstanding that it may not have been exhibited formally to a witness
       statement on this application. And although the report is not evidence of the       F
       matters in issue in these proceedings, it is, plainly, evidence of what material
       was before Bingham LJ and the conclusions which he drew from that
       material. The judge was entitled to accept the report and the appendices
       which he had read as evidence of what the scheduled material, identiÞed in
       his order of 31 May 2002, was likely to contain. If he were correct in his
       view as to the test which the threshold condition in rule 31.17(3)(a) required,     G
       then he was entitled to take the view that the evidence before him enabled
       him to decide whether or not that test was satisÞed.
          19 We would accept that if (as Mr Hollander contends) the threshold
       condition required a more stringent testÑthat is to say, a test of ÔÔmore
       probable than notÕÕ applied to each and every documentÑthere is force in
       the criticism that the judge did not have the evidence that he needed in order
       to decide whether that more stringent test were satisÞed. But that is               H
       immaterial. If the judge applied the wrong test, it is irrelevant that he did not
       have the material on which to apply the correct test. If the test which he did
       apply was the correct test, it is irrelevant that he did not have the material on
       which to apply a more stringent (and, on this hypothesis, an incorrect) test.
       The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN              Document 38-13 Filed 06/26/20 Page 13 of 25

                                                                                     221
         [2003] 1 WLR                       Three Rivers DC v Bank of England (No 4) (CA)


    A    The test which the threshold condition requires
            20 We turn, therefore, to consider the criticism that the judge failed to
         apply the correct test when reaching the conclusion that the claimants had
         satisÞed the threshold condition in paragraph (a) of rule 31.17(3) in relation
         to the scheduled material. As we have indicated, there are two limbs to that
         criticism. The Þrst is that the judge failed to give to the word ÔÔlikelyÕÕ the
     B   meaning ÔÔmore probable than notÕÕ.
            21 The meaning of the word ÔÔlikelyÕÕ in a statutory or regulatory
         context has been considered by the courts on a number of occasions; in
         particular, in the context of the requirement, in section 8(1)(b) of the
         Insolvency Act 1986, that an administration order may only be made if the
         court considers that the making of an order ÔÔwould be likely to achieveÕÕ one
         or more of the statutory purposes set out in section 8(3) of that Act. In In re
    C    Consumer and Industrial Press Ltd [1988] BCLC 177, 178, Peter Gibson J
         held that the evidence must go beyond establishing a mere possibility that a
         statutory purpose would be achieved: it must enable the court to hold ÔÔthat
         the purpose in question will more probably than not be achievedÕÕ. In In re
         Harris Simons Construction Ltd [1989] 1 WLR 368, Ho­mann J took a
         di­erent view. He pointed out, at p 370dÐe, that on a scale of probability of
    D
         0 (impossibility) to 1 (absolute certainty) the test of ÔÔmore probable than
         notÕÕ required a factor greater than 0.5Ñwhich he thought too high. Two of
         the reasons which he gave are of general application:
              ÔÔFirst, ÔlikelyÕ connotes probability but the particular degree of
           probability intended must be gathered from qualifying words (very likely,
           quite likely, more likely than not) or context. It cannot be a misuse of
     E
           language to say that something is likely without intending to suggest that
           the probability of its happening exceeds 0.5, as in ÔI think that the
           favourite, Golden Spurs at 5Ð1, is likely to win the DerbyÕ . . . Fourthly, as
           Peter Gibson J said, section 8(1) only sets out the conditions to be satisÞed
           before the court has jurisdiction. It still retains a discretion as to whether
           or not to make the order. It is therefore not unlikely that the legislature
           intended to set a modest threshold of probability to found jurisdiction
     F     and to rely on the courtÕs discretion not to make orders in cases in which,
           weighing all the circumstances, it seemed inappropriate to do so.ÕÕ
         He preferred, in the context of section 8(1)(b) of the Insolvency Act 1986, a
         test of ÔÔreal prospectÕÕ. His view was followed by Vinelott J in In re Primlaks
         (UK) Ltd (1989) 5 BCC 710, and was adopted, in preference to his own
         earlier view, by Peter Gibson J in In re SCL Building Services Ltd (1989)
    G    5 BCC 746.
             22 Decisions on the meaning of the word ÔÔlikelyÕÕ in the context of
         section 8(1)(b) of the Insolvency Act 1986 are not, of course, determinative
         of the meaning to be given to that word in the context of CPR r 31.17(3)(a).
         In particular it is pertinent to have in mind that a ÔÔreal prospectÕÕ test is
         adopted, expressly, in rule 24.2 (grounds for summary judgment) and in
         rule 52.3 ( permission to appeal); and it may be supposed, at least prima
    H
         facie, that if the rule-making body had intended the test under
         rule 31.17(3)(a) to be a ÔÔreal prospectÕÕ test it would have said so. But the
         decisions on section 8(1)(b) of the Insolvency Act 1986 to which we have
         referred illustrate the pointÑwhich may perhaps need no authorityÑthat
         ÔÔlikelyÕÕ does not carry any necessary connotation of ÔÔmore probable than
                                   The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN Document 38-13    Filed 06/26/20 Page 14 of 25

       222
       Three Rivers DC v Bank of England (No 4) (CA)                     [2003] 1 WLR


       notÕÕ. It is a word which takes its meaning from context. And where the           A
       context is a jurisdictional threshold to the exercise of a discretionary power,
       there may be good reason to suppose that the legislatureÑor the rule-
       making body, as the case may beÑintended a modest threshold of
       probability.
          23 The context in which the meaning of ÔÔlikelyÕÕ in rule 31.17(3)(a) has
       to be determined includes (i) the statutory power to which rule 31.17 was
                                                                                         B
       intended to give e­ect, (ii) the corresponding provisions in rule 31.16
       (disclosure before proceedings start) and the statutory power to which that
       rule was intended to give e­ect, and (iii) the circumstances in which the new
       rules as to disclosure, contained in Part 31, were introduced. It is necessary,
       therefore, to examine those provisions.
          24 Section 33(2) of the Supreme Court Act 1981 empowers the court to
       order pre-action disclosure; section 34(2) empowers the court to order            C
       disclosure against a non-party. The two sectionsÑas amended by the Civil
       Procedure (ModiÞcation of Enactments) Order 1998 (SI 1998/2940)Ñare in
       these terms, so far as material:
            ÔÔ33 . . . (2) On the application, in accordance with rules of court, of a
         person who appears to the High Court to be likely to be party to
         subsequent proceedings in that court, the High Court shall, in such             D
         circumstances as may be speciÞed in the rules, have power to order a
         person who appears to the court to be likely to be a party to the
         proceedings and to be likely to have or to have had in his possession,
         custody or power any documents which are relevant to an issue arising or
         likely to arise out of that claimÑ(a) to disclose whether those documents
         are in his possession, custody or power; and (b) to produce such of those       E
         documents as are in his possession, custody or power to the applicant . . .ÕÕ
            ÔÔ34(2) On the application, in accordance with rules of court, of a party
         to any proceedings, the High Court shall, in such circumstances as may be
         speciÞed in the rules, have power to order a person who is not a party to
         the proceedings and who appears to the court to be likely to have in his
         possession, custody or power any documents which are relevant to an
         issue arising out of the said claimÑ(a) to disclose whether those               F
         documents are in his possession, custody or power; and (b) to produce
         such of those documents as are in his possession, custody or power to the
         applicant . . .ÕÕ (Emphasis added.)
       It can be seen that the structure of the two sections is very similar. They are
       derived, respectively, from sections 31 and 32 of the Administration of
                                                                                         G
       Justice Act 1970. They must be regarded as complementary provisions
       extending the powers of the court in relation to disclosure.
           25 Each of sections 33(2) and 34(2) of the 1981 Act provides that
       the power which it confers shall be exercisable ÔÔin such circumstances as
       may be speciÞed in the rulesÕÕ. The relevant rules are now, respectively,
       CPR rr 31.16 and 31.17. We have already set out the provisions of
       rule 31.17, so far as material. The corresponding provisions in rule 31.16        H
       are these:
           ÔÔ(1) This rule applies where an application is made to the court under
         any Act for disclosure before proceedings have started.
           ÔÔ(2) The application must be supported by evidence.
       The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN              Document 38-13 Filed 06/26/20 Page 15 of 25

                                                                                      223
         [2003] 1 WLR                       Three Rivers DC v Bank of England (No 4) (CA)


    A         ÔÔ(3) The court may make an order under this rule only whereÑ(a) the
           respondent is likely to be a party to subsequent proceedings; (b) the
           applicant is also likely to be a party to those proceedings; (c) if
           proceedings had started, the respondentÕs duty by way of standard
           disclosure, set out in rule 31.6, would extend to the documents or classes
           of documents of which the applicant seeks disclosure; and (d) disclosure
     B
           before proceedings have started is desirable in order toÑ(i) dispose fairly
           of the anticipated proceedings; (ii) assist the dispute to be resolved
           without proceedings; or (iii) save costs.
              ÔÔ(4) An order under this rule mustÑ(a) specify the documents or the
           classes of documents which the respondent must disclose . . .ÕÕ (Emphasis
           added.)

    C
            26 Again, it can be seen that the structure of rules 31.16 and 31.17 is
         very similar; indeed, paragraphs (2), (4) and (5) are identical and
         paragraph (1) di­ers only in identifying the di­erent circumstances in which
         each rule is to apply. In each case paragraph (3) imposes threshold
         conditions. The threshold conditions in rule 31.16(3)(a) and (b) require that
         the applicant and the person against whom the order for disclosure is sought
         are likely to be parties to subsequent proceedings. There is, of course, no
    D    corresponding provision in rule 31.17(3)Ñfor the obvious reason that
         rule 31.17 applies to a case where there are existing proceedings to which the
         person against whom disclosure is sought is not, and is not likely to be, a
         party. The threshold conditions in rule 31.16(3)(d)(i) and (iii) are
         reproduced in rule 31.17(3)(b).
            27 Rule 31.16(3)(c) requires that, if proceedings had started, the
     E   respondentÕs duty by way of standard disclosure, set out in rule 31.6, would
         extend to the documents or classes of documents of which the applicant
         seeks disclosure. Standard disclosure requires a party to disclose only (a) the
         documents on which he relies, (b) the documents which (i) adversely a­ect
         his own case, (ii) adversely a­ect another partyÕs case or (iii) support another
         partyÕs case, and (c) the documents which he is required to disclose by a
         relevant practice direction. It is to be noted that the rule-making body has
     F   not adopted the wider test of ÔÔrelevanceÕÕ which is found in section 33(2) of
         the 1981 Act. There can be no doubt that that reßects a deliberate intention
         to curtail the process of discovery; to get away from the traditional approach
         based on ÔÔtelling the storyÕÕ or ÔÔleading to a train of inquiryÕÕ as exempliÞed
         by the decision in Cie Financire et Commerciale du PaciÞque v Peruvian
         Guano Co (1882) 11 QBD 55Ñsee Lord WoolfÕs report ÔÔAccess to Justice:
    G    Final Report to the Lord Chancellor on the Civil Justice System in England
         and WalesÕÕ (July 1996), Section III, chapter 12, paras 37Ð40 and Civil
         Procedure, Spring 2002, vol 1, pp 650Ð651, para 31.6.3. The statutory
         power to order disclosure (in accordance with rules of court) where a
         prospective party is likely to have had in his possession custody or power any
         documents which are relevant to an issue has been curtailed by the new rules
         so as to be exercisable only in respect of documents which fall within the Þrst
    H
         two categories identiÞed by Lord Woolf in paragraph 38 of ÔÔAccess to
         JusticeÕÕ.
            28 Rule 31.17(3)(a) reßects a similar approach. The rule-making body
         has eschewed the wider test of relevance which is found in section 34(2) of
         the 1981 Act. It has conÞned the documents of which disclosure may be
                                   The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN Document 38-13    Filed 06/26/20 Page 16 of 25

       224
       Three Rivers DC v Bank of England (No 4) (CA)                     [2003] 1 WLR


       ordered to those within categories (a) and (b) of rule 31.6, but with             A
       modiÞcations which take account of the twin premises (i) that the applicant
       does not have, and may never have seen, the documents of which he seeks
       disclosure and (ii) that the person against whom an order for disclosure is
       sought is a stranger to the dispute. So, ÔÔdocuments on which he reliesÕÕ in
       rule 31.6(a) and ÔÔdocuments which adversely a­ect another partyÕs caseÕÕ in
       rule 31.6(b)(ii) have become ÔÔdocuments likely to support the case of the
                                                                                         B
       applicantÕÕ and ÔÔdocuments likely to adversely a­ect the case of one of the
       other parties to the proceedingsÕÕ in rule 31.17(3)(a). The statutory power to
       order disclosure where a person who is not a party is likely to have had in his
       possession custody or power any documents which are relevant to an issue
       has been curtailed by rule 31.17(3)(a) in much the same way as the
       corresponding statutory power to order pre-action disclosure has been
       curtailed by rule 31.16(3)(c). But there is a di­erence in language in two        C
       respects. First, rule 31.17(3)(a) does not provide, in terms, for disclosure of
       ÔÔdocuments which adversely a­ect his own caseÕÕ or of ÔÔdocuments which
       support another partyÕs caseÕÕ; that is to say, there is no mention in
       rule 31.17(3)(a) of the categories identiÞed in rule 31.6(b)(i) and (iii). An
       obvious explanation for that apparent omission is that the rule-making body
       thought it unnecessary to provide for the possibility that a party would
                                                                                         D
       pursue an application, supported with evidence, for disclosure of documents
       which would adversely a­ect his own case or which would support the case
       of his opponent. The di­erence in language does not reßect any di­erence in
       substance.
          29 Second, the threshold condition in rule 31.17(3)(a) is lowered by the
       qualiÞcation ÔÔlikely toÕÕ. It is not necessary that the documents of which
       disclosure is ordered will support the applicantÕs own case or that they will     E
       adversely a­ect the case of another party; it is enough that they are likely to
       do so. The explanation for that di­erence is also obvious; the rule-making
       body appreciated that an applicant cannot be expected to specify which
       documents under the control of anotherÑwhich he may never have seenÑ
       will support his case or adversely a­ect that of another party, or to know
       whether he will wish to rely upon them. It further appreciated that the
                                                                                         F
       person against whom disclosure is soughtÑbeing a stranger to the disputeÑ
       cannot be expected to decide for himself which of the documents under his
       control do support the applicantÕs case or adversely a­ect the case of one of
       the other parties to an action in which he is not a party. Nor can the court be
       expected to decide whether documents which it has not seen will support the
       applicantÕs case or adversely a­ect that of another party. The test has to be
       one of probability. The question, of course, is what degree of probability        G
       does the test require.
          30 The judge found assistance in the judgment of Rix LJ in Black v
       Sumitomo Corpn [2002] 1 WLR 1562. The question in that case was
       whether pre-action disclosure should be ordered pursuant to section 33(2) of
       the Supreme Court Act 1981 and CPR r 31.16. Rix LJ, with whose
       judgment Ward and May LJJ agreed, identiÞed two questions: (i) whether
                                                                                         H
       section 33(2) of the 1981 Act required that it be likely that proceedings are
       issued, or only that the persons concerned are likely to be parties if
       subsequent proceedings are issued; and (ii) whether ÔÔlikelyÕÕ means ÔÔmore
       probable than notÕÕ or ÔÔmay wellÕÕ. He held, at p 1584, para 71, in answer to
       the Þrst of those questions, that the requirement was no more than that the
       The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN              Document 38-13 Filed 06/26/20 Page 17 of 25

                                                                                    225
         [2003] 1 WLR                      Three Rivers DC v Bank of England (No 4) (CA)


    A    persons concerned were likely to be parties in proceedings if those
         proceedings were issued. He went on to say, at pp 1584Ð1585, para 72:
               ÔÔAs to the second question, it is not uncommon for ÔlikelyÕ to mean
           something less than probable in its strict sense. It seems to me that if I am
           wrong about the Þrst question, then it is plain that ÔlikelyÕ must be given
           its more extended and open meaning (see Lord Denning MR in Dunning v
     B     United Liverpool HospitalsÕ Board of Governors [1973] 1 WLR 586),
           because otherwise one of the fundamental purposes of the statute will
           have been undermined. If, however, I am right about the Þrst question,
           the second question is of less moment. Even so, however, I am inclined to
           answer it by saying that ÔlikelyÕ here means no more than Ômay wellÕ.
           Where the future has to be predicted, but on an application which is not
           merely pre-trial but pre-action, a high test requiring proof on the balance
    C
           of probability will be both undesirable and unnecessary: undesirable,
           because it does not respond to the nature and timing of the application;
           and unnecessary, because the court has all the power it needs in the
           overall exercise of its discretion to balance the possible uncertainties of
           the situation against the speciÞcity or otherwise of the disclosure
           requested. Clearly, the narrower the disclosure requested and the more
    D      determinative it may be of the dispute in issue between the parties to the
           application, the easier it is for the court to Þnd the request well founded,
           and vice versa.ÕÕ
         He observed, at p 1585, para 73, that, apart from the two questions of
         principle which he had identiÞed, the word ÔÔlikelyÕÕ itself presented no
         di±culties: ÔÔTemptations to gloss the statutory language should be resisted.
     E   The jurisdictional threshold is not, I think, intended to be a high one.ÕÕ
            31 Mr Hollander submitted that the judge was wrong to place reliance
         on those observations. It is said that there is no real parallel between the
         provisions relating to pre-action discovery which were under consideration
         in Black v Sumitomo Corpn [2002] 1 WLR 1562 and the provisions relating
         to discovery against third parties which fall for consideration in the present
         case. We reject that submission. It seems to us that there is a close parallel
     F
         between rules 16 and 17 in rule Part 31; as there is between the statutory
         provisions to which those rules are respectively intended to give e­ect. In
         particular, it is plain that the word ÔÔlikelyÕÕ has a common root in the
         provisions of sections 31 and 32 of the Administration of Justice Act 1970;
         that that word is used in the same sense wherever it appears in sections 33(2)
         and 34(2) of the Supreme Court Act 1981; and that that word is used in the
    G    same sense in CPR r 31.16(3)(a) and (b). It would be remarkable if the rule-
         making body had intended the same word to be understood in a di­erent
         sense in rule 31.17(3)(a).
            32 In those circumstances, unless there were reasons which compelled a
         di­erent conclusion, we would think it right to reject the submission that the
         word ÔÔlikelyÕÕ, in the context of the threshold condition in rule 31.17(3)(a),
         means ÔÔmore probable that notÕÕ; and to hold that the word has, in that
    H
         context, the meaning ÔÔmay wellÕÕ which this court thought it should bear in
         rule 31.16(3)(a) and (b). We are not persuaded that there are reasons which
         compel a di­erent conclusion. Indeed, it seems to us that the reasons which
         led this court to reach the conclusion which it did in Black v Sumitomo
         Corpn have equal force in the context of rule 31.17(3)(a). As Rix LJ pointed
                                   The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN Document 38-13    Filed 06/26/20 Page 18 of 25

       226
       Three Rivers DC v Bank of England (No 4) (CA)                      [2003] 1 WLR


       out, a high test requiring proof on the balance of probability would be both        A
       undesirable and unnecessary, for the reasons which he gave.
           33 In rejecting the submission that the test which the threshold
       condition in rule 31.17(3)(a) requires is ÔÔmore probable than notÕÕ, we
       should not be taken to accept that the hurdle posed by that condition is,
       necessarily, as low as that which has to be surmounted when applying the
       ÔÔreal prospectÕÕ test under other provisions in the Civil Procedure Rules. In
                                                                                           B
       the context of rule 24.2, or rule 52.3, ÔÔreal prospectÕÕ has been held to mean
       ÔÔrealistic, as opposed to fancifulÕÕ: see Swain v Hillman [2001] 1 All ER 91,
       92j and Tanfern Ltd v Cameron MacDonald (Practice Note) [2000] 1 WLR
       1311, 1316, para 21. We have already pointed out that if the rule-making
       body had intended the test under rule 31.17(3)(a) to be a ÔÔreal prospectÕÕ test,
       it may be supposed that it would have said so. We think that the word
       ÔÔlikelyÕÕ, when used in the Civil Procedure Rules, connotes a rather higher        C
       threshold of probability than merely ÔÔmore than fancifulÕÕ. But a prospect
       may be more than fanciful without reaching the threshold of ÔÔmore probable
       than notÕÕ. We share the view expressed by Rix LJ in Black v Sumitomo
       Corpn that, properly understood, the word ÔÔlikelyÕÕ presents no di±culties;
       and that the temptation to gloss the statutory (or regulatory) language
       should be resisted. We should add, also, that it follows from our conclusion
                                                                                           D
       that in the context of rule 31.17(3)(a) ÔÔlikelyÕÕ does not mean ÔÔmore
       probable than notÕÕ, that it is no bar to an order for disclosure that the court
       is of the view that the document to be disclosed is as likelyÑor more likelyÑ
       to support the case of one of the other parties to the proceedings, as it is to
       support the case of the applicant. It is enough that the court is satisÞed that
       the document is likely to support the case of the applicant. The fact that the
       court (without sight of the document) may think that, if it turns out not to        E
       support the case of the applicant then it is likely that the document will
       support the case of one of the other parties, is irrelevant.

       Documents or classes of document
           34 The second limb of the submission that the judge failed to direct
       himself correctly in relation to the threshold condition in rule 31.17(3)(a) is     F
       found in the criticism that he failed to appreciate that the test ÔÔlikely to
       support . . . or adversely a­ectÕÕ had to be applied to each individual
       document or, if the documents were to be described as a class, to each
       document in the class. It would be surprising if that criticism could be made
       good in the circumstances that the judge considered, at some length, the
       decision of this court in American Home Products Corpn v Novartis
       Pharmaceuticals UK Ltd [2001] FSR 784, in which the point was addressed,            G
       and directed himself in the light of that decision.
           35 The application in the Novartis case was for an order under
       rule 31.17 that Fisons Ltd (who were not party to the proceedings) make
       disclosure of documents relating to the validity of the patent in suit (ÔÔthe use
       of rapamycin for the preparation of a medicament for inhibiting organ or
       tissue transplant rejection in a mammal in need thereofÕÕ) which were
                                                                                           H
       identiÞed by Dr Gordon Wright, a patent attorney, on a visit to Fisons LtdÕs
       o±ces ÔÔand separated by him into a boxÕÕ. The documents comprised
       records of the patent department of the pharmaceutical division of Fisons in
       respect of collaboration between Fisons and a Japanese company, Fujisawa,
       in relation to an immunosuppressant, FK-506. It was said that knowledge
       The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN              Document 38-13 Filed 06/26/20 Page 19 of 25

                                                                                    227
         [2003] 1 WLR                      Three Rivers DC v Bank of England (No 4) (CA)


    A    that FK-506 was a potent inhibitor of transplant rejection was an important
         factor in support of the defendantÕs challenge to the patent in suit on the
         grounds that the invention was obvious. Dr WrightÕs evidence, at p 789,
         was:
              ÔÔ(1) I asked to see all the patent department collaboration Þles.
           (2) I have no reason to believe that I was not provided with all of them.
     B     (3) All of them, and not just those which I considered to be of relevance,
           were put into a box and separated from the other non-collaboration
           documents held at Holmes ChapelÕÕÑFisonsÕ o±cesÑÔÔ(4) I do not believe
           that it is likely that other documents relating to the collaboration will be
           held by Fisons Ltd other than the patent department collaboration
           Þles.ÕÕ
    C    The application was refused by Laddie J on the ground (amongst others) that
         it appeared from that evidenceÑand, in particular, from paragraph (3)Ñ
         that it was clear that some of the documents in the box of which disclosure
         was sought were not relevant. He held, following the observations of
         Pumfrey J in In re Howglen Ltd [2001] 1 All ER 376, 382Ð383, that: ÔÔIf the
         order covers disclosure which, on any basis, includes material which is
    D    accepted to be irrelevant, then I do not think the court has power to make
         the order.ÕÕ
            36 Aldous LJ, with whose judgment Robert Walker LJ and Sir Anthony
         Evans agreed, accepted that the court had no power to make an order under
         rule 31.17 in respect of a class of documents if it were established that there
         were documents within the class that were not relevant to any issue in the
         proceedingsÑin the sense that they did not satisfy the threshold condition of
     E   ÔÔdocuments . . . likely to support the case for the applicant or adversely
         a­ect the case of one of the other partiesÕÕ. That, if we may say so, must be
         right. The rule gives no power to order a non-party to disclose documents
         which do not meet the threshold condition in sub-paragraph (a) of
         paragraph (3); and that cannot be circumvented by including documents
         which do not meet that threshold condition in a class which also includes
     F   documents which do meet that condition. In particular, the threshold
         condition cannot be circumvented by an order which puts upon the non-
         party the task of identifying those documents within a composite class which
         do, and those which do not, meet the condition: see WakeÞeld v Outhwaite
         [1990] 2 LloydÕs Rep 157, 163Ð164 and Panayiotou v Sony Music
         Entertainment (UK) Ltd [1994] Ch 142, 151f.
            37 Aldous LJ then turned to consider whether the documents sought by
    G    the applicant were relevant ÔÔin the sense that they meet the criteria laid
         down by rule 31.17ÕÕ: see [2001] FSR 784, 794, para 32. He concluded, at
         p 794, para 33, that the evidence established that ÔÔthe box contains relevant
         documents which the court has power to require to be disclosedÕÕ. He then
         addressed, and rejected, the submission that the box also contained
         documents that were not relevant. That submission was based, of course, on
    H    paragraph (3) of the passage in Dr WrightÕs evidence (set out in paragraph 35
         above). Aldous LJ said, at p 794, para 34:
              ÔÔDr WrightÕs view of ÔrelevanceÕ cannot be determinative particularly
           when clearly he was considering the stature of individual documents,
           rather than the class. To decide what weight to place on any particular
                                   The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN Document 38-13    Filed 06/26/20 Page 20 of 25

       228
       Three Rivers DC v Bank of England (No 4) (CA)                      [2003] 1 WLR


          document, it will be necessary to consider it in a context. If so, a selection   A
          limited to documents Dr Wright thought were individually relevant or
          even those Fisons thought were relevant could provide a false picture . . .
          No doubt particular documents may turn out to be more relevant than
          others; some individual documents may not be ÔrelevantÕ at all.ÕÕ
       It is, we think, plain that Aldous LJ placed the word ÔÔrelevantÕÕ between
       quotation marks in paragraph 34 to emphasise that he was using the word in          B
       a di­erent sense from that in which he had used the same word (without the
       quotation marks) in paragraphs 32 and 33. In paragraphs 32 and 33
       relevant is synonymous with ÔÔlikely to support . . . or adversely a­ectÕÕ. In
       paragraph 34 ÔÔrelevantÕÕ documents are those which will, in the event, turn
       out to support the case for the applicant or adversely a­ect the case of one of
       the other parties. Unless the word ÔÔrelevantÕÕ is understood in that sense in      C
       the context of paragraph 34 it is impossible to reconcile his readiness to
       contemplate the possibility that an order under rule 31.17 might lead to
       disclosure of ÔÔindividual documents [which] may not be ÔrelevantÕ at allÕÕ
       with his acceptance, in paragraph 32 of the proposition that an order for
       disclosure is not to be made unless ÔÔthe documents . . . to be disclosed . . .
       are relevant in the sense that they meet the criteria laid down by rule 31.17ÕÕ.    D
       The distinction is between documents which are likely to support the case of
       the applicant or adversely a­ect the case of one of the other partiesÑwhich
       can be the subject of an order for disclosureÑand documents which, in the
       event, turn out not to support the case for the applicant or adversely a­ect
       the case of one of the other partiesÑthe presence of which within a class
       does not lead to the conclusion that the class ought not to have been the
       subject of an order for disclosure.                                                 E
           38 The judgments of this court in the Novartis case may be taken as
       authority for the following propositions. First, as we have said, (i) rule 31.17
       gives no power to order a non-party to disclose documents which do not
       meet the threshold condition in sub-paragraph (a) of paragraph (3); and
       (ii) that cannot be circumvented by including documents which do not meet
       that threshold condition in a class which also includes documents which do          F
       meet that condition. Second, the test under the threshold condition is
       whether the document is likely to support the case for the applicant or
       adversely a­ect the case of one of the other parties. Third, when applying
       that test it has to be accepted, and is not material, that some documents
       which may then appear likely to support the case of the applicant or
       adversely a­ect the case of one of the other parties will turn out, in the event,   G
       not do so. Fourth, in applying the test to individual documents, it is
       necessary to have in mind that each document has to be read in context; so
       that a document which, considered in isolation, might appear not to satisfy
       the test, may do so if viewed as one of a class. Fifth, there is no objection to
       an order for disclosure of a class of documents provided that the court is
       satisÞed that all the documents in the class do meet the threshold condition.
       In particular, if the court is satisÞed that all the documents in the class,        H
       viewed individually and as members of the class, do meet that conditionÑin
       the sense that there are no documents within the class which cannot be said
       to be ÔÔlikely to support . . . or adversely a­ectÕÕÑthen it is immaterial that
       some of the documents in the class will turn out, in the event, not to support
       The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN              Document 38-13 Filed 06/26/20 Page 21 of 25

                                                                                        229
         [2003] 1 WLR                        Three Rivers DC v Bank of England (No 4) (CA)


    A    the case of the applicant or adversely a­ect the case of one of the other
         parties.
            39 With those propositions in mind, we turn to consider the way in
         which the matter was addressed by the judge. After setting out paragraphs 33
         and 34 in the judgment of Aldous LJ in the Novartis case [2001] FSR 784,
         794, he said, at paragraph 78:
     B         ÔÔFrom that passage two, possibly three, points emerge. Firstly, in
            paragraph 33 Aldous LJ was plainly not requiring it to be shown that the
            material of which disclosure was sought would support the applicantÕs
            case. It was enough that it was shown that it could. Secondly, in
            paragraph 34 Aldous LJ held, as I read his judgment, that a document
            may be relevant for the purposes of rule 31.17 because it places another
            document or documents in context, even though it may not itself contain
    C
            anything which goes directly to the issues in the case. The third point
            I o­er with more di±dence.              However it seems to me that
            Aldous LJ recognised that it would be a perfectly proper exercise of the
            jurisdiction to order disclosure of a class of documents some documents
            within which class might ultimately prove not to be documents which
            supported the applicantÕs case or damaged that of his adversaryÑthat
    D       I apprehend is what he intended to convey by putting the word relevant at
            the end of paragraph 34 in quotation marks so as to emphasise that some
            documents might not, although ordered to be disclosed, satisfy the test of
            relevance as it is spelled out in rule 31.17. The Court of Appeal must in
            my view be taken to have impliedly overruled the decision of Pumfrey J,
            relied on by Laddie J, to the e­ect that the court must be satisÞed that all
            of the documents falling within the class are documents which satisfy the
     E
            requirements of rule 31.17(3)(a).ÕÕ
         It will be apparent, from the propositions which we have already set out,
         that we endorse each of the three points identiÞed by the judge. We
         comment, only, that the judgeÕs reference to ÔÔthe test of relevance as it is
         spelled out in rule 31.17ÕÕ, in the penultimate sentence of that passage, is not
         to be understood as a reference to a test of ÔÔlikely to support . . . or adversely
     F
         a­ectÕÕ butÑas the context shows the judge must have intendedÑto the
         di­erent test that ÔÔrelevantÕÕ documents are those which will in fact turn out
         to support the case for the applicant or adversely a­ect the case of one of the
         other parties. The judgeÕs reference to ÔÔdocuments which satisfy the
         requirements of rule 31.17(3)ÕÕ in the Þnal sentence of that passage must be
         understood in the same sense. This court, as the judge appreciated, did not
    G    hold in the Novartis case that there was power to order disclosure of a class
         of documents where not all the documents in the class satisÞed the test of
         ÔÔlikely to support . . . or adversely a­ectÕÕ. The real di­erence between this
         court and Laddie J in the Novartis case, as it seems to us, is that this court did
         not accept Laddie JÕs viewÑbased on a concession which he thought had
         been madeÑthat some of the documents in Dr WrightÕs box were bound to
         turn out not to be ÔÔrelevantÕÕ in the sense to which we have just referred.
    H
         This court was satisÞed that, subject to an adjustment of the cut-o­ date, any
         and all of the documents in the box were likely to be ÔÔrelevantÕÕ.
             40 It follows that we reject the criticism that the judge failed to
         appreciate that the test ÔÔlikely to support . . . or adversely a­ectÕÕ had to be
         applied to each individual document or, if the documents were to be
                                   The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN Document 38-13    Filed 06/26/20 Page 22 of 25

       230
       Three Rivers DC v Bank of England (No 4) (CA)                     [2003] 1 WLR


       described as a class, to each document in the class. We are satisÞed that he       A
       recognised the need to apply the test to each document in the classes with
       which he was concerned. The remaining question is whether he did so.

       Application of the test in this case
          41 It is important to keep in mind the circumstances in which the
       scheduled material, identiÞed in the order of 31 May 2002, came into               B
       existence. On 1 August 1991, shortly after his appointment as the person to
       undertake the inquiry, Bingham LJ issued a press statement. That set out the
       terms of reference which determined the scope of the inquiry: ÔÔTo inquire
       into the supervision of BCCI under the Banking Acts; to consider whether
       the action taken by all the United Kingdom authorities was appropriate and
       timely; and to make recommendations.ÕÕ The press statement invited
       submissions and evidence:                                                          C

            ÔÔThe inquiry is seeking assistance from the parties most directly
         involved in the supervision of BCCI but I am concerned to ensure that all
         reasonable lines of inquiry are pursued and to that end written
         submissions and evidence are invited from any party or member of the
         public with an interest in the subject matter of this inquiry.ÕÕ
                                                                                          D
       Parties responding to that invitation were sent a statement of the procedure
       which the inquiry proposed to adopt. That statement contained the
       following paragraphs:
            ÔÔ1. An invitation is being extended to the public at large inviting
         written submissions and evidence.
            ÔÔ2. Written evidence and documents are being and will be sought from         E
         the Bank of England, the Treasury and others who may be able to give
         evidence relevant to the inquiryÕs terms of reference.
            ÔÔ3. Selected witnesses will thereafter be invited to give oral evidence.ÕÕ
       As indicated in paragraph 2 of the statement of procedure, speciÞc requests
       for assistance on matters within the terms of reference were made to the
       Bank, the Treasury and others. We have been shown one of those requests;           F
       and it is reasonable to assume that others were in much the same terms.
          42 It is reasonable, also, to assume that those named in annex 1 to the
       Bingham report as witnesses ÔÔwho gave evidence to, or made observations
       relevant to the terms of reference of, the inquiry; or otherwise provided
       written material to the inquiryÕÕ did so in response to the request in the press
       statement or to speciÞc requests; and that the observations made and
       material provided were (as requested) conÞned to matters relevant to the           G
       terms of reference. Further, it is reasonable to assume that those witnesses
       who gave oral evidence were selected on the basis that the evidence which
       they might give was of particular relevance; and that the interviews,
       conducted by a judge as eminent and experienced as Bingham LJ, were
       carefully focused.
          43 The scheduled material can be seen as a single class; but a more
                                                                                          H
       accurate analysis of that material is that it comprises a number of discrete
       classes, each deÞned by the source from which the material comes, which
       themselves comprise a number of discrete sub-classes, each deÞned by the
       nature of the material supplied (for example, documents, submissions,
       witness statements, transcripts of evidence). The question for the judge,
       The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN              Document 38-13 Filed 06/26/20 Page 23 of 25

                                                                                          231
         [2003] 1 WLR                         Three Rivers DC v Bank of England (No 4) (CA)


    A    therefore, was whether, in relation to each of the documents in each sub-
         class, the test of ÔÔlikely to support . . . or adversely a­ectÕÕ was satisÞed. If it
         were, then there can be no objection to an order for disclosure of all the
         documents in that sub-class (identiÞed and described as members of that
         sub-class). Nor can there be objection to an order for disclosure of a class of
         documents comprising a number of such sub-classes.
            44 The judge recognised that. He said, at paragraph 79:
     B
               ÔÔAlthough obviously on a very di­erent scale the present case is in
            many ways similar to the patent case. The compilation of the archive by
            Bingham LJ may be said to be broadly analogous to the compilation of
            the box of documents by Dr Wright. Both were focused exercises. Just as
            in the patent case, so here, if disclosure is ordered the non-party will not
            be required to perform any critical judgment as to relevanceÑdisclosure
    C
            would be ordered on the basis that the identiÞed part of the archive, for
            example the material supplied by and the evidence of the British BankerÕs
            Association, was required to be disclosed in its entirety.ÕÕ
         After explaining in the Þrst of the two paragraphs numbered 81 (in a passage
         set out earlier, in paragraph 10 of this judgment) that it was unnecessary in
         the very unusual circumstances of this case to demonstrate in relation to
    D
         each and every document in each class how precisely it would support the
         claimantsÕ case or damage that of the Bank or to eliminate the possibility
         that some of the documents might turn out on inspection to have no
         probative value, he went on to say, in the second of those paragraphs:
              ÔÔAs I have mentioned, during the course of the hearing Mr Pollock
            produced a request for disclosure which was limited to material
     E
            emanating from persons who might reasonably be expected to have been
            imparting information to the Inquiry concerning supervision or what was
            known about BCCI in the banking community rather than information
            concerning the commission of crime.ÕÕ
         He pointed out that there could and should be excluded from the request
         material emanating from the Bank (on the grounds that that would be
     F
         disclosed in the course of inter-party disclosure) and continued:
               ÔÔThe list includes two persons without an adequate or any description
            of their role, Mr N Hodges and Mr S A Hussein. For the time being
            I exclude them from consideration also. Subject to those observations
            I regard the claimants as having satisÞed in relation to this limited
            request for disclosure the jurisdictional requirement represented by
    G
            rule 31.17(3)(a).ÕÕ
         It is clear that the judge had subjected both the original and the revised
         requests for disclosure to critical examination on a sub-class by sub-class
         basis and had satisÞed himself that all the documents in each sub-class met
         the threshold test.
            45 For the reasons which we have set out, we are satisÞed that the judge
    H
         directed himself correctly as to the test which the threshold condition
         imposed by rule 31.17(3)(a) required; that the evidence before him enabled
         that test to be applied; and that, in applying that test, the judge was entitled
         to reach the conclusion which he did. We dismiss the TreasuryÕs appeal
         against the declaration in paragraph (3) of the order of 31 May 2002.
                                   The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN Document 38-13    Filed 06/26/20 Page 24 of 25

       232
       Three Rivers DC v Bank of England (No 4) (CA)                       [2003] 1 WLR


       The claimantsÕ appeal                                                                A
           46 As we have said, Mr Pollock made it clear that, if the TreasuryÕs
       appeal were dismissed, his clients would be content to pursue their
       objectives of disclosure and inspection under the application of 12 March
       2002 and would not be pressing for a reversal of the judgeÕs decision that the
       Bank was not in control of the archive. In those circumstances it would,
       perhaps, be su±cient to say that we agree with the judge, for the reasons            B
       which he gave. Indeed, we are tempted to say no more than that, because we
       Þnd it di±cult to think that any reasons which we might express would be
       more compelling than his. Nevertheless, in deference to the arguments
       advanced in this court, we add some short observations of our own.
           47 ÔÔControlÕÕ for the purposes of disclosure and inspection under
       CPR Pt 31 is deÞned by rule 31.8(2), which we have set out earlier in this
       judgment. It is not suggested that the documents which comprise the archive          C
       held by the Public Records O±ce at Kew are now in the physical possession
       of the Bank. To the extent that some of those documents may once have
       been in the BankÕs possessionÑthat is to say, documents provided by the
       Bank to the inquiryÑthe Bank accepts the obligation, subject to questions of
       public interest immunity and conÞdentiality, to provide such copies as it has
       retained. That is not the area of dispute on this appeal. The issue on this          D
       appeal is whether, in respect of documents comprised in the archive of which
       the Bank has never had physical possession, the Bank has a present right to
       possession or a present right to inspect and take copies.
           48 Mr Pollock accepts that the Bank had no right to possession of, or to
       inspect or take copies of, those documents while they remained in the
       possession of Bingham LJÑor, to put the matter a little more broadly, while
       those documents remained in the possession of the ÔÔInquiryÕÕ, including in          E
       that expression Mr R A D Jackson, the secretary to the inquiry, while acting
       in that capacity. To suggest otherwise would be to ignore the basis upon
       which the inquiry was established and upon which material was provided
       and evidence given to Bingham LJÑnamely, that the inquiry was to be
       ÔÔindependentÕÕ. It is, we think, obvious that the independence of the inquiry
       would have been compromised in the eyes of those who were invited to                 F
       provide material or give evidence if they had thought that sight of the
       material which they were to provide or the evidence which they were to give
       (which might well be critical of the Bank) could be demanded by the Bank.
           49 Accepting that as the starting point, Mr Pollock submits that the
       BankÕs right to possession or right to inspect and take copiesÑor, as he put
       it, ÔÔownershipÕÕÑof the archive material, arose on the conclusion of the
       inquiry. The di±culty is to explain how that occurred. ÔÔOwnershipÕÕ, in so          G
       far as it is a useful concept at all in this context, means no more than the right
       to alienate or dispose, the right to possess to the exclusion of others or the
       right from which others derive their rights to possess. But there can be no
       question, in the present case, of ownership or a right to possess reverting to
       the Bank on the conclusion of the inquiry, or of the BankÕs right ÔÔrevivingÕÕ,
       because the Bank never had such a right before or during the inquiry. For the
                                                                                            H
       Bank to acquire a right on the conclusion of the inquiry, it is necessary to
       postulate either (i) that someone with the right to dispose of the documents
       (or of some relevant right in respect of the documents) did so in favour of the
       Bank or (ii) that a previous owner abandoned the documents in
       circumstances which enabled the Bank to acquire rights analogous to those
       The Weekly Law Reports 31 January 2003
Case 1:20-mc-00212-AJN              Document 38-13 Filed 06/26/20 Page 25 of 25

                                                                                     233
         [2003] 1 WLR                       Three Rivers DC v Bank of England (No 4) (CA)


    A    of a ÔÔÞnderÕÕ. There is no factual basis for an analysis under either of those
         heads.
             50 Those with a previous right to dispose of the documents included
         (i) those who provided the documents to Bingham LJ for the purposes of the
         inquiry and (ii) Bingham LJ himself, in so far as he generated the documents
         or received them in circumstances in which it may be held that the previous
         owner intended that he should thereby have the right to dispose of them. But
     B
         it is unnecessary to make the distinction because there is no basis for a
         Þnding that the previous owners or Bingham LJ (or Mr Jackson on his
         behalf ) ever intended to dispose of the documents in favour of the Bank.
         The judge has set out, in detail, the memoranda of the meeting on
         11 November 1992, attended by representatives of the Treasury, the Bank
         and the Public Records O±ce and by Mr Jackson, at which the future
    C    arrangements for custody of, and control of access to, the archive were
         discussed and the correspondence which followed that meeting. The
         outcome of that meeting was a decision to transfer physical custody of the
         archive to the Public Records O±ce and to establish an ad hoc committee
         which would, at least in the medium term, control access to it. The Bank
         was to be represented on that committee; but there is nothing to suggest that
         it was to have more than a consultative role. In particular, there is nothing
    D    to suggest that the Bank was, itself, to have any right to possess or to inspect
         the documents in the archive.
             51 The judge accepted that it was di±cult to be conÞdent that any
         analysis of where ÔÔownershipÕÕ of the archive now lay was correct. We agree.
         We also agree that it is unnecessary to decide that question. The relevant
         question in the context of the present appeal is whether the Bank has a
     E   present right to possession or to inspect and take copies. The judge held that
         the answer to that question was not in doubt. It was plain that the Bank did
         not have either of those rights. In our view he was correct to reach that
         conclusion; and in the light of that conclusion he was bound to hold that the
         Bank was under no obligation to disclose the archive.

         Conclusion
     F
           52 Each of these appeals is dismissed.

                                                                 Appeals dismissed.
            Solicitors: Treasury Solicitor; FreshÞelds Bruckhaus Deringer; Lovells.
                                                                               SLD
    G




    H
